      Case 5:19-cv-00114-BSM-JTK Document 10 Filed 06/03/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

MATTHEW COCKBURN                                                           PLAINTIFF

v.                         CASE NO. 5:19-CV-00114 BSM

DALLAS COUNTY DETENTION CENTER, et al.                                  DEFENDANTS

                                       ORDER

      After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s partial recommended disposition [Doc. No. 7] is adopted. The Dallas County

Detention Center, Stan Magee, and Ronda Pittit are dismissed without prejudice.

      IT IS SO ORDERED this 3rd day of June 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
